Citation Nr: 0718679	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1. Entitlement to an effective date prior to March 5, 2004, 
for the assignment of separate 10 percent ratings for 
residuals of cold injury of the right and left ears.

2. Entitlement to an effective date prior to March 11, 2004, 
for the assignment of a 10 percent rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant had active military service from November 1958 
to October 1962, and from October 1963 to September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision in which 
the RO, inter alia, granted service connection and assigned 
an initial noncompensable rating, each, for residuals of a 
cold injury to the ears and for headaches, effective February 
21, 1996.  In the same April 2004 rating decision, the RO 
granted separate 10 percent ratings for cold injury residuals 
of the right ear and of the left ear, effective March 5, 
2004; as well as assigned a 10 percent rating for headaches 
effective March 11, 2004.  

Later in April 2004, the appellant filed a notice of 
disagreement (NOD) with the assigned effective dates for the 
award of the 10 percent ratings.  The RO issued a statement 
of the case (SOC) in October 2004.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2004.

In July 2006, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), discussed in more detail, below.  After completing 
the requested action, the Appeals Resource Center (ARC) 
issued an October 2006 supplemental SOC (SSOC) (reflecting 
the continued denial of the claims for earlier effective 
dates), and returned these matters to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In February 1996, the veteran filed various claims for 
service connection, to include residuals of frostbite; after 
the veteran's claims were initially denied as not well 
grounded, the veteran perfected an appeal.  

3.  In a April 2004 rating decision, the RO granted service 
connection and assigned 0 percent (noncompensable) rating, 
each, for cold injury residuals to the ears, effective 
February 21, 1996.  In the same rating decision, the RO 
assigned a 10 percent rating, each, for cold injury residuals 
of the right ear and of the left ear, effective March 5, 
2004; as well as assigned a separate 10 percent rating for 
headaches associated with cold injury, effective March 11, 
2004.

3.  The veteran first complained of service-connected cold 
injury residuals involving cold sensitivity to the ears 
during a March 5, 2004 VA examination; and first complained 
of headaches that occurred twice a week, each with a two-hour 
duration and intensity level of 5 out of 10, during a March 
11, 2004 VA examination.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than March 5, 
2004, for the assignment of separate 10 percent ratings for 
cold injury residuals of the right and left ears, is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2006).

2.  The claim for an effective date earlier than March 11, 
2004, for the assignment of a 10 percent rating for 
headaches, is without legal merit.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); and Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In the present appeal, the veteran and his representative 
have been notified of the evidence needed to establish 
entitlement to earlier effective dates (in an August 2006 
letter), the basis for denial of each claim has been 
explained.  Further, the veteran and his representative have 
been afforded a number of opportunities to present argument 
and evidence in support of the claims, all potentially 
relevant records, to include private treatment notes, as well 
as the reports of VA examination, have been obtained.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran in connection 
with these claims.  As explained below, each claim lacks 
legal merit; hence, the duties to notify and assist required 
by the VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet.  App. 129, 132 (2002).



II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a original claim or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a).

A.  Cold Injury Residuals of the Right and Left Ears

The basic facts of this case are not in dispute.  In an April 
2004 rating decision, the RO granted service connection and 
assigned an initial, 0 percent rating for cold injury 
residuals of both ears, effective February 21, 1996.  That 
same rating decision granted a separate 10 percent rating, 
each, for cold injury residuals of the right ear and of the 
left ear, effective March 5, 2004.  The RO assigned March 5, 
2004 as the effective date based on the date of a VA 
examination (the date entitlement arose for those benefits).  
The RO's action in this regard is consistent with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), which provides that, 
in original claims for compensation, the levels of disability 
and effective dates found are based on the facts found.

Considering the claim in light of the pertinent legal 
authority, the Board finds no legal basis for the assignment 
of separate 10 percent disability ratings for cold injury 
residuals of the right ear and of the left ear prior to March 
5, 2004.

The veteran's cold injury residuals of the right ear and of 
the left ear are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.

During the course of this appeal, VA revised the criteria for 
rating residuals of cold injury, effective January 12, 1998.  
As there is no indication that the revised criteria are 
intended to have retroactive effect, VA has a duty to 
adjudicate the claims only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The RO has analyzed the veteran's claim for 
an earlier effective date under both the former and revised 
schedular criteria (as discussed in the October 2004 SOC); 
hence, there is no due process bar to the Board doing 
likewise.

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect when the veteran filed his 
claim in February 1996 and prior to January 12, 1998), mild 
symptoms of a cold injury or chilblains warrant a 10 percent 
rating, regardless of whether the condition is unilateral or 
bilateral.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (as 
in effect prior to January 12, 1998).

Effective January 12, 1998, a 10 percent rating is warranted 
for cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity.  Notes following these 
criteria indicate that amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Each 
affected part (e.g., hand, foot, ear, nose) should be rated 
separately, and the rating should be combined in accordance 
with sections 4.25 and 4.26.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122, including Notes 1 and 2 (effective 
January 12, 1998).

Additional revisions to the rating schedule provisions 
governing ratings for residuals of cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to those cited directly above, 
Note 1 was amended to provide as follows:  Note (1) 
Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
Diagnostic Code 7122.  See 38 C.F.R. § 4.104, Diagnostic Code 
7122, Note 1 (2006).

Considering the legal authority noted above and the record, 
the Board notes that there was no legal basis for assignment 
of a separate 10 percent ratings for cold injury residuals 
prior to the regulation change in January 1998; thereafter, 
objective medical evidence of record dated prior to March 5, 
2004 does not show that the veteran suffered from any cold 
injury residuals of the right ear and of the left ear.  

A March 1996 VA examination report reflects a diagnosis of 
status post frostbite injury of both ears, without any 
residual scarring or any residual external ear symptoms.  The 
examiner further noted that the veteran denied any current 
symptoms of pain and tenderness associated with external 
ears.  An April 1996 private treatment note shows that the 
veteran then indicated he had a frostbite injury to the ears 
during active service with skin turning a blue color.  During 
a June 1997 hearing, the veteran testified that he had no 
skin type residuals associated with his in-service frostbite 
injury but stated that he covered his ears when outside in 
cold weather.  In a December 1997 written statement, the 
veteran indicated that his cold injury residuals included 
discoloration of the ears and significant pain in the ears.  
Clearly, none of this evidence supports assignment of 
separate 10 ratings for cold injury residuals of the right 
and left ears. 

However, during the March 5, 2004 VA cold injury protocol 
examination, the veteran complained of cold sensitivity of 
the external ears.  While the examiner stated that the 
veteran currently had no physical evidence of cold injury to 
the ears, it was noted that the veteran reported stinging in 
his ears bilaterally in cold weather.  The examiner opined 
that it was at least as likely as not that the stinging 
feeling the veteran was experiencing was related to his cold 
injury even though there was no physical evidence.  This 
examination report supported not only the award of service 
connection for cold injury residuals affecting the ears 
(which the RO granted back to the effective date of the 
claim), but provides the only evidence since the January 1998 
change in regulation to support assignment of a separate, 
compensable rating for such residuals affecting each ear.  
Hence, the RO appropriately assigned a separate 10 percent 
rating for each ear as of the date of that examination (the 
date entitlement to those benefits arose).  

Under these circumstances, the Board must conclude that there 
is no legal basis for an effective date earlier than March 5, 
2004 for assignment of separate 10 percent ratings for cold 
injury residuals of the right ear and of the left ear; hence, 
the claim for an earlier effective for the assignment of such 
ratings must be denied.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).

B.  Headaches

The basic facts of this case are also not in dispute.  In an 
April 2004 rating decision, the RO granted service connection 
and assigned an initial, noncompensable rating for headaches, 
effective February 21, 1996.  That same rating decision also 
assigned a 10 percent rating for headaches, effective March 
11, 2004.  The RO assigned March 11, 2004 as the effective 
date based on VA examination of that date (the date 
entitlement arose for those benefits).  As with the claim 
involving cold injury residuals affecting the ears, the RO's 
action in the regard is consistent with the concept of 
"staged rating," pursuant to Fenderson.

Considering the claim in light of the pertinent legal 
authority, the Board finds no legal basis for the assignment 
of a 10 percent rating for headaches prior to March 11, 2004.  

The RO has evaluated the veteran's headaches associated with 
cold injury residuals to the ears under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8199-8100, which is indicative of a 
neurological disability not listed in the rating schedule 
that is rated, by analogy, to migraine headaches.  See 
38 C.F.R. §§ 4.20, 4.27 (2006).  Diagnostic Code 8100 
provides that a 10 percent rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).

Objective medical evidence of record dated prior to March 11, 
2004 does not show that the veteran suffered from 
characteristic prostrating attacks averaging one in 2 months 
over the last several months-the criteria for the minimum, 
compensable rating under Diagnostic Code 8100.  An April 1996 
private treatment note reflects subjective complaints of 
generalized headaches which the veteran indicated were severe 
at times.  A January 1995 private treatment record notes that 
the veteran suffered from headaches that were relieved by 
urination.  During the June 1997 hearing, veteran testified 
that he had occasional headaches that were treated with over 
the counter medications as well as partially relieved by 
urination.  Clearly, none of this evidence establishes that 
the criteria for the 10 percent rating under Diagnostic Code 
8100 were met.

However, during a March 11, 2004 VA neurological disorders 
examination, the veteran complained of headaches that 
occurred twice a week, each with a two hour duration and 
intensity level of 5 out of 10.  The veteran did not suffer 
from vomiting or scotomata.  Although the examiner noted that 
the veteran's neurological examination was normal, he 
diagnosed headaches most likely related to frostbite injury.  
The March 2004 VA examination report is the first medical 
evidence of record to not only support the award of service 
connection for headaches (also as a residual of cold injury, 
which the RO granted back to the effective date of the claim) 
but to include description of the severity, frequency, and 
duration of the veteran's headaches.  Hence, the RO 
appropriately assigned the 10 percent rating for headaches as 
of the date of the March 11, 2004 examination (the date 
entitlement to that benefit arose).

Under these circumstances, the Board must conclude that there 
is no legal basis for assignment of an effective date earlier 
than March 11, 2004 for the assignment of a 10 percent rating 
for headaches; hence, the claim for an earlier effective date 
must be denied.  Where, as here, the law and not the evidence 
is dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis, 6 Vet. App. at 430.

ORDER

An effective date prior to March 5, 2004, for the assignment 
of separate 10 percent ratings for residuals of a cold injury 
to the right and left ears is denied.

An effective date prior to March 11, 2004, for the assignment 
of a 10 percent rating for headaches is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


